IN THE SUPREME COURT OF IOWA
                           No. 19 / 06-1520

                         Filed March 23, 2007


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

RYAN B. MOORMAN,

      Respondent.


      On review of the report of the Grievance Commission.



      Iowa Supreme Court Grievance Commission recommends a two-year

suspension of respondent’s license to practice law. A public reprimand is

imposed. ATTORNEY REPRIMANDED.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for

complainant.



      Ryan B. Moorman, Modesto, California, pro se.
                                      2

WIGGINS, Justice.

      On March 1, 2006, the Iowa Supreme Court Attorney Disciplinary

Board filed an eight-count complaint against Ryan B. Moorman alleging he

violated various rules of the Iowa Code of Professional Responsibility for

Lawyers. Prior to the hearing the Board and Moorman entered into a

stipulation of facts. Moorman and the Board stipulated to all of Moorman’s

various violations of the rules of the Iowa Code of Professional

Responsibility for Lawyers contained in the complaint. Additionally, the

parties stipulated this court had previously suspended Moorman’s license to

practice law indefinitely on June 16, 2004, with no possibility of

reinstatement for two years. Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct

v. Moorman, 683 N.W.2d 549, 554 (Iowa 2004). The stipulation also waived

a hearing and authorized the Iowa Supreme Court Grievance Commission to

close the record.

      The Commission found Moorman violated the provisions of the Iowa

Code of Professional Responsibility for Lawyers as stipulated.               It

recommended we suspend Moorman’s license to practice law for an

additional two years. The Commission also recommended this court not

allow Moorman to practice law in this state until he repays his clients the
fees he collected without performing services for them.          Further, the

Commission recommended Moorman only practice law in this state upon a

showing that he is associated with a firm or that he has taken and

continues to take a law practice mentoring program.

      Although we agree with the Commission that Moorman violated

numerous provisions of the Iowa Code of Professional Responsibility for

Lawyers, we disagree that his license to practice law should be suspended

indefinitely with no possibility of reinstatement for two years. In view of the

two-year suspension we previously imposed for substantially similar
                                     3

conduct occurring during the same time frame as the misconduct at issue

here, we believe a public reprimand is sufficient. Accordingly, we reprimand

Moorman for his conduct involved in this disciplinary proceeding.

      We review attorney disciplinary proceedings de novo. Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Walker, 712 N.W.2d 683, 684 (Iowa 2006). The

Board must prove ethical violations by a convincing preponderance of the

evidence. Id. “Although we consider the Commission’s factual findings and

discipline recommendations, they do not bind us.” Id. Upon review, we can

impose a greater or lesser sanction than the Commission recommended.

Iowa Ct. R. 35.10(1).

      On our de novo review, we find the facts as follows.         Moorman

neglected to prosecute Jose Martinez’s post-conviction relief action in 2003.

Martinez filed an ethics complaint with the Board. The Board attempted to

notify Moorman by restricted certified mail of Martinez’s complaint, but the

Board’s letter was returned. The Board then personally served Moorman

with notice of the complaint and requested a response. Moorman did not

reply. The Board sent a second notice to Moorman. This notice was also

returned to the Board. The Board sent a third letter by ordinary mail, but

Moorman did not respond.
      Between 2001 and 2003 Moorman neglected to prosecute Stanley

Reed’s post-conviction relief action. Moorman received a $2000 retainer

from Reed, but he did not perform the services he agreed to do. Reed filed a

complaint with the Board and an application for reimbursement with the

client security commission.    The Board sent Moorman a notice of the

complaint, which was returned.      The Board then served the notice on

Moorman’s wife, Kristen, at their residence. A second notice was sent and

signed for by Moorman. Although a response was required, he did not

respond.     Moorman also received a copy of the application for
                                     4

reimbursement by certified mail, but he did not respond to the application

as required.

      Between 2003 and 2004 Moorman neglected Randy Estabrook’s post-

conviction relief action. Estabrook filed a complaint with the Board. The

Board notified Moorman of the complaint by restricted certified mail. A

response was required, but Moorman did not respond.             The Board

attempted to serve Moorman with a second notice, but it was returned. The

Board sent the second notice again, this time by regular mail. Moorman

never responded.

      Also between 2003 and 2004 Moorman neglected to defend Rogelio

Arce-Lopez in his criminal case.     In the Arce-Lopez matter, Moorman

received a $1250 retainer, however, he failed to return the retainer or

provide Arce-Lopez an accounting as Moorman promised. After finding

Moorman had “abandoned his representation” of Arce-Lopez, the judge in

the case filed a complaint with the Board. The Board notified Moorman of

the complaint by restricted certified mail and required a response, but

Moorman did not reply. The Board served Moorman again by restricted

certified mail, but Moorman did not respond.

      Finally, Moorman neglected Ronda Kumberg’s forfeiture matter. In
2003 Kumberg hired Moorman to represent her in a forfeiture action.

Kumberg paid Moorman a $5000 retainer. However, Moorman neglected to

appear in the action, and Kumberg forfeited her property to the state.

      In addition to these matters, in 2002 Crysthian Israel Mayoral’s wife,

Maria Mayoral, retained Moorman to represent Crysthian in a criminal

appeal. Moorman’s neglect in handling Crysthian’s appeal was one of the

acts leading to Moorman’s suspension in 2004. In the present matter, we

are concerned about the $3300 retainer he received from Maria. Maria

requested an accounting from Moorman concerning her retainer, but he did
                                      5

not provide one. Moorman also did not respond to Maria’s phone calls or

another attorney’s inquiries on behalf of Maria requesting an accounting of

the fees.

        Additionally, in 2003 Moorman wrote a check to the client security

trust fund for $110 and to the commission on continuing legal education for

$35. The bank returned both checks as unpaid because Moorman wrote

the checks on a closed account. The assistant court administrator wrote to

Moorman about the dishonored checks, but Moorman did not respond. The

Board then wrote to Moorman and notified him about the returned checks,

and that drawing on checks from a closed account appeared to be a

violation of DR 1-102(A)(4), (5), and (6). The Board requested a response.

Moorman received the Board’s communication, but he did not respond. The

Board sent an additional letter regarding these checks, but Moorman did

not respond to this letter.

        The last matter concerning Moorman’s misconduct involves the Larry

E. Cody matter. In 2003 Cody filed an ethics complaint against Moorman

with the Board. The Board notified Moorman of the complaint on three

separate occasions, twice by restricted certified mail and once by ordinary

mail.    The Board required a response from Moorman, but he did not
respond.

        Moorman’s failure to respond to the Board’s notices violates Iowa

Code of Professional Responsibility for Lawyers DR 1-102(A)(5) (prohibiting

a lawyer from engaging in conduct that is prejudicial to the administration

of justice) and DR 1-102(A)(6) (prohibiting a lawyer from engaging in

conduct that adversely reflects on the fitness to practice law).

        Moorman’s failure to prosecute the post-conviction relief actions, to

appear in the forfeiture action, and to defend the criminal matter violates

Iowa Code of Professional Responsibility for Lawyers DR 1-102(A)(5), DR 1-
                                        6

102(A)(6), DR 6-101(A)(3) (prohibiting a lawyer from neglecting a client’s

legal matter), and DR 7-101(A) (prohibiting a lawyer from intentionally

failing to seek the lawful objectives of a client, failing to carry out a contract

of employment for professional services with a client, or prejudicing or

damaging a client during the course of the professional relationship).

      Moorman’s acceptance of retainer fees from his clients and his

subsequent failure to account for these fees violates Iowa Code of

Professional Responsibility for Lawyers DR 1-102(A)(3) (prohibiting a lawyer

from engaging in illegal conduct involving moral turpitude), DR 1-102(A)(4)

(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud,

deceit, or misrepresentation), DR 1-102(A)(5), DR 1-102(A)(6), DR 6-

101(A)(3), DR 7-101(A), DR 9-102(B)(3) (requiring a lawyer to maintain

records of client funds and render appropriate accounts), and DR 9-

102(B)(4) (requiring a lawyer to promptly pay and deliver funds as requested

by a client).

      When Moorman wrote checks on a closed account he violated Iowa

Code of Professional Responsibility for Lawyers DR 1-102(A)(4), DR 1-

102(A)(5), and DR 1-102(A)(6).

      We have suspended an attorney’s license to practice law for up to two
years for conduct similar to Moorman’s conduct. See, e.g., Iowa Supreme

Ct. Att’y Disciplinary Bd. v. McCann, 712 N.W.2d 89, 96 (Iowa 2006)
(suspending the attorney’s license for two years where the attorney’s

conduct “consist[ed] of multiple acts of neglecting clients’ matters,

misrepresenting how he was processing the matters to his clients,

misrepresenting a matter to the court, misrepresenting a matter to the Polk

County Ethics Committee, failing to withdraw from a matter when

discharged, failing to deposit retainers in a trust account, failing to

maintain proper books and records regarding a trust account, failing to
                                      7

deliver client funds when requested to do so, using funds that belong in a

trust account for personal or business use, and failing to respond to the
Board’s inquiries”); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Maxwell, 705
N.W.2d 477, 478-80 (Iowa 2005) (suspending the license of an attorney,

with a history of prior disciplinary actions involving client neglect, for one

year when the attorney neglected to file actions and to notify a client of a

hearing); Iowa Supreme Ct. Att’y Disciplinary Bd. v. Moonen, 706 N.W.2d
391, 401 (Iowa 2005) (imposing an eighteen-month suspension where “[the

lawyer]’s misconduct include[d] neglecting legal matters, loaning money to

himself,   taking   fees   without    a   proper   accounting,     making    a

misrepresentation to the court, failing to render appropriate accounts,

failing to promptly distribute funds as required by the trust, failing to

maintain books and records, and failing to cooperate with the disciplinary

process”); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. Honken, 688
N.W.2d 812, 820, 822 (Iowa 2004) (imposing a two-year suspension where

the attorney’s conduct involved “multiple acts of making misrepresentations

to the court, disregarding court orders, neglecting client matters,

misrepresenting the status of matters to [ ] clients, and failing to respond to

the Board’s inquiries”).
      However, in determining the appropriate sanction for Moorman, we

must consider Moorman’s previous suspension.            There we suspended

Moorman’s license to practice law, in part, for his failure to file a personal

injury action on behalf of his client. Moorman, 683 N.W.2d at 552-53. After

missing a statute of limitations, Moorman told his client he would pay her

the amount of money he believed she would have received if he had timely

filed the suit. Id. at 550-51. Then Moorman failed to pay his client the sum

he promised. Id. at 551. Additionally, in an attempt to obtain medical

coverage for this client, Moorman offered to misrepresent the date of his
                                     8

client’s accident to an insurance company. Id. Because of Moorman’s

conduct, his client was forced to file for bankruptcy. Id. In addition to his

conduct involving this client, Moorman neglected five separate criminal and

juvenile appeals. Id. Moorman’s actions caused us to suspend Moorman’s

license to practice law indefinitely with no possibility of reinstatement for

two years. Id. at 554.

      All of Moorman’s conduct that is the subject of the present

disciplinary action occurred prior to June 16, 2004, the date we suspended

Moorman’s license to practice law for two years. Moorman’s conduct in the

prior disciplinary proceeding and in this proceeding is similar and

demonstrates the same pattern of conduct. Under these circumstances, we

are allowed to impose a concurrent sanction instead of a consecutive

sanction. See Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v. O’Brien,

690 N.W.2d 57, 58-59 (Iowa 2004) (finding even if at the time of the

previous disciplinary action the court had been aware of the newly charged

violations, which occurred prior to the previous disciplinary action, it is

unlikely that this information would have resulted in a more lengthy

suspension; and therefore running the suspension concurrent to the

previous suspension); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

D’Angelo, 652 N.W.2d 213, 215 (Iowa 2002) (imposing a concurrent

sentence, reasoning if additional violations had been brought to the court’s

attention at the time of the previous sanction, the court “seriously doubt[s]

that respondent’s prior suspension . . . would have been enlarged”). Had we

been aware of the conduct that is the subject of this disciplinary proceeding

at the time of our previous decision, it is unlikely this conduct would have

caused us to suspend Moorman’s license for longer than two years.

Because Moorman’s license is presently under suspension, we see no

purpose served by ordering another suspension insofar as a deterrence or
                                      9

protection of the public is concerned. See Comm. on Prof’l Ethics & Conduct

v. Clauss, 468 N.W.2d 213, 215 (Iowa 1991) (reprimanding an attorney for

conduct that occurred before a prior suspension when the conduct that was

the subject of the present proceeding would not have lengthened the prior

suspension).

      Accordingly, for Moorman’s conduct in the present disciplinary

proceeding we impose a public reprimand rather than the suspension

recommended by the Commission.              However, as a condition of

reinstatement from his prior suspension, Moorman must repay all of his

clients involved in this disciplinary proceeding the fees he collected without

performing services for them. Moorman must repay Reed $2000, Arce-

Lopez $1250, Kumberg $5000, and Mayoral $3300. We tax the costs of this

action to Moorman pursuant to Iowa Court Rule 35.25.

      ATTORNEY REPRIMANDED.